MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                       FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                         May 26 2017, 6:19 am

court except for the purpose of establishing                           CLERK
                                                                   Indiana Supreme Court
the defense of res judicata, collateral                               Court of Appeals
                                                                        and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                        ATTORNEYS FOR APPELLEE
Timothy C. Platt                                        Curtis T. Hill, Jr.
Indianapolis, Indiana                                   Attorney General of Indiana

                                                        Kyle Hunter
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Timothy C. Platt,                                       May 26, 2017
Appellant-Petitioner,                                   Court of Appeals Case No.
                                                        93A02-1609-EX-2213
        v.                                              Appeal from the Review Board of
                                                        the Department of Workforce
Review Board of the Indiana                             Development
Department of Workforce                                 The Honorable
Development,                                            Steven F. Bier, Chairperson,
                                                        George H. Baker, Member, and
Appellee-Respondent                                     Larry A. Dailey, Member
                                                        Cause No.
                                                        16-R-1152



May, Judge.



Court of Appeals of Indiana | Memorandum Decision 93A02-1609-EX-2213 | May 26, 2017        Page 1 of 18
[1]   Timothy C. Platt appeals a decision by the Review Board of the Indiana

      Department of Workforce Development (“Review Board”) that denied him

      unemployment benefits. He presents multiple issues for our review, which we

      consolidate and restate as:

              1.      Whether the Review Board erred when it determined
                      Zenith Freight Lines (“Zenith Freight”) and Strategic
                      Outsourcing, Inc. (“SOI”) were Platt’s co-employers when
                      he was discharged, and


              2.      Whether the Review Board erred when it determined Platt
                      was discharged from his employment for cause and was
                      thus ineligible for unemployment benefits.


      We affirm.



                            Facts and Procedural History
[2]   On July 21, 2015, Platt’s employment was terminated and shortly thereafter

      Platt filed for unemployment benefits. On September 8, 2015, a claims deputy

      for the Indiana Department of Workforce Development (“DWD”) determined

      Platt was not discharged from his employment for just cause and he was

      therefore entitled to unemployment benefits. On September 17, 2015, Platt’s

      employer appealed the claim deputy’s decision to grant Platt unemployment

      benefits.


[3]   A DWD Administrative Law Judge (“ALJ”) held a hearing on the matter on

      October 21, 2015 (“First Hearing”). Representatives from Zenith Global


      Court of Appeals of Indiana | Memorandum Decision 93A02-1609-EX-2213 | May 26, 2017   Page 2 of 18
      Logistics (“Zenith Global”) 1 and Platt submitted evidence regarding Platt’s

      termination. On October 22, 2015, the ALJ reversed the claim deputy’s

      decision and denied Platt unemployment benefits. The ALJ found and

      concluded:


[4]              The employer discharged the claimant for failing to comply with
                 company procedures, violating DOT [Department of
                 Transportation] regulation, and failing to follow instructions.


[5]              On May 8, 2015, the claimant went to the physician for the
                 purpose of updating his medical examination report. The
                 claimant has fifteen (15) days to update the medical examination
                 report with DMV [Department of Motor Vehicles]. The claimant
                 relied upon the physician’s office to send the medical
                 examination report to the DMV. The Administrative Law Judge
                 did not receive evidence that the medical examination report was
                 sent to the DMV.


[6]              On June 19, 2015, the employer conducted an audit of its drivers.
                 The employer learned that the claimant’s CDL [Commercial
                 Driver’s License] Class A license was suspended because he did
                 not register his most recent medical examination report. On the
                 same day, the claimant drove to Valparaiso, Indiana. An
                 Indiana State police officer pulled over the claimant to conduct a
                 check of the vehicle. The officer issued a ticket to the claimant
                 because he learned that the claimant’s CDL Class A license was
                 suspended. The employer provided a copy of the ticket that was
                 made part of the record. The claimant was cited for driving a
                 commercial vehicle without a valid license.




      1
          It would seem Zenith Global is a parent company of Zenith Freight, but the record is inconclusive.


      Court of Appeals of Indiana | Memorandum Decision 93A02-1609-EX-2213 | May 26, 2017                Page 3 of 18
[7]            The claimant notified the Director of Compliance of the ticket.
               The Director of Compliance asked the claimant if he took his
               new medical examination report to the DMV, and the claimant
               said that he had not. The Director told the claimant not to drive
               the truck and to contact his dispatcher to assist in handling the
               situation.


[8]            The claimant was concerned how he would get back to
               Indianapolis, Indiana.


[9]            The claimant explained to the ALJ that he went inside a rest stop
               and met a truck driver who was abandoned by his coworker.
               This driver said that he could drive the claimant’s truck to
               Indianapolis, Indiana. The alleged truck driver drove the
               claimant in the claimant’s truck to Indianapolis, Indiana. The
               claimant did not provide a name or description of the individual
               to the ALJ. The claimant’s explanation of how he returned to
               Indianapolis, Indiana is not credible.


[10]           On June 22, 2015 the Director of Compliance learned that the
               claimant’s truck was in the yard. The employer wondered how
               the claimant’s truck returned to the yard when he was instructed
               not to drive it. The Director of Compliance completed a
               standard monthly driver log audit. When the Director saw that
               the claimant’s truck showed unassigned driving time, she
               contacted dispatch because she saw that the distance was
               approximately the same distance from where the claimant called
               on June 19, 2015. No one could verify who drive the vehicle
               back to the facility. When the Director of Compliance
               confronted the claimant, he said that he allowed someone to
               drive the vehicle back because he could not. The Director of
               Compliance notified the Vice-President of Fleet Operations.


[11]           The employer concluded that the claimant failed to comply with
               company procedures by not properly logging all miles, violated a

       Court of Appeals of Indiana | Memorandum Decision 93A02-1609-EX-2213 | May 26, 2017   Page 4 of 18
               DOT regulation by not having a valid CDL Class A license when
               operating the employer’s vehicle, and failed to follow the
               instructions of not driving the vehicle. The claimant was
               discharged effective July 21, 2015.


                                       CONCLUSIONS OF LAW


                                                    *****


[12]           A duty exists upon an employee to perform his job to the best of
               his ability. The claimant knew that he was to have a valid CDL
               Class A license and that he was to register the most recent
               medical examination report with the DMV. The claimant
               admitted to the Director of Compliance that he did not have the
               most current medical examination report registered with the
               DMV thus his CDL Class A license was suspended. This was
               the claimant’s responsibility, not the doctor. At the time the
               claimant was notified of the suspension, he had been driving the
               employer’s truck. The claimant jeopardized the employer’s
               liability. The claimant did not have a valid CDL Class A license
               when he drove the employer’s truck. The claimant violated the
               DOT regulation.


[13]           The employer instructed the claimant not to drive the vehicle.
               The Director of Compliance had the authority to issue the
               directive, and the directive was reasonable. The claimant alleged
               that he allowed a non-employee to drive the employer’s truck to
               Indianapolis, Indiana. The claimant’s explanation of how he
               returned to Indianapolis, Indiana was not credible. The claimant
               drove the truck back to Indianapolis, Indiana. The claimant
               refused to follow an instruction. Again, the claimant jeopardized
               the employer’s liability.


[14]           The claimant knew that all mileage must be logged. The
               claimant did not log his mileage from Valparaiso, Indiana to

       Court of Appeals of Indiana | Memorandum Decision 93A02-1609-EX-2213 | May 26, 2017   Page 5 of 18
               Indianapolis, Indiana, which was a violation of procedure. By
               failing to log the mileage, the employer would be unaware where
               its truck was. Furthermore, the employer would be unable to
               demonstrate that the operation of the vehicle was within federal
               guidelines.


[15]           The claimant breached the duty. The claimant was discharged
               for just cause. The claimant is ineligible for benefits under the
               Act.


       (Exhibit Vol. IV at 29-31) (internal citations to the record omitted).


[16]   On November 5, 2015, Platt appealed the ALJ’s decision to the Review Board.

       The Review Board affirmed the ALJ’s decision, with a slight addendum

       supporting the conclusion Zenith Freight discharged Platt for cause, on

       December 9, 2015. On December 14, 2015, Platt filed an appeal with this

       court. The Review Board requested remand of the matter to determine the

       identity of Platt’s last separating employer. We granted that request, and on

       May 5, 2016, we dismissed Platt’s appeal without prejudice and remanded for

       the determination of the identity of Platt’s last separating employer. We noted

       in our order Platt was permitted to raise the issues he would have raised in the

       original appeal, as well as any new issues created by the proceedings on

       remand.


[17]   On June 29, 2016, a different ALJ held a hearing regarding the identity of

       Platt’s last separating employer (“Second Hearing”). A representative of PEO-




       Court of Appeals of Indiana | Memorandum Decision 93A02-1609-EX-2213 | May 26, 2017   Page 6 of 18
       SOI-31 of AR, Inc., 2 one of the possible employers, sent a letter to the ALJ

       indicating none of the possible employers would be participating in the Second

       Hearing. Platt participated in the hearing and offered his W-2 and paystub as

       evidence. On July 8, 2016, the ALJ issued an order concluding the last

       separating employers were co-employers SOI and Zenith Freight. The ALJ

       also reissued the order from the First Hearing in its entirety. Platt appealed the

       order from the Second Hearing. On September 2, 2016, the Review Board

       denied his request, affirming the order from the Second Hearing.



                                  Discussion and Decision
[18]   We first note Platt proceeds in this appeal pro se. Litigants who proceed pro se

       are held to the same established rules of procedure that trained counsel is bound

       to follow. Smith v. Donahue, 907 N.E.2d 553, 555 (Ind. Ct. App. 2009), trans.

       denied, cert. dismissed, 558 U.S. 1074 (2009). One risk a litigant takes when

       proceeding pro se is that he will not know how to accomplish all the things an

       attorney would know how to accomplish. Id. When a party elects to represent

       himself, there is no reason for us to indulge in any benevolent presumption on

       his behalf or to waive any rule for the orderly and proper conduct of his appeal.

       Foley v. Mannor, 844 N.E.2d 494, 502 (Ind. Ct. App. 2006).




       2
         As indicated as part of the findings from the Second Hearing, PEO-SOI of AR, Inc. is listed as Platt’s
       employer in the unemployment papers. It would seem PEO-SOI of AR Inc. is a parent company of SOI, but
       the record is inconclusive.

       Court of Appeals of Indiana | Memorandum Decision 93A02-1609-EX-2213 | May 26, 2017         Page 7 of 18
[19]   On appeal from a decision of the Review Board, we “utilize a two-part inquiry

       into the sufficiency of the facts sustaining the decision and the sufficiency of the

       evidence sustaining the facts.” Whiteside v. Ind. Dep’t of Workforce Development,

       873 N.E.2d 673, 674 (Ind. Ct. App. 2007).


               In doing so, we consider determinations of basic underlying facts,
               conclusions or inferences from those facts, and conclusions of
               law. The Review Board’s findings of fact are subject to a
               substantial evidence standard of review. “Any decision of the
               review board shall be conclusive and binding as to all questions
               of fact.” I.C. § 22-4-17-12(a). We do not reweigh the evidence or
               assess the credibility of witnesses. Regarding the Board’s
               conclusions of law, we assess whether the Board correctly
               interpreted and applied the law.


       Id. at 675 (some citations omitted). We will reverse “only if there is no

       substantial evidence to support the findings.” KBI, Inc. v. Review Bd. of the Ind.

       Dep’t of Workforce Dev., 656 N.E.2d 842, 846 (Ind. Ct. App. 1995).


                  I. Determination of Zenith Freight and SOI as Co-Employers

[20]   As noted in the facts, the Review Board requested, and we granted, remand to

       allow an ALJ to determine Platt’s last separating employer. Regarding this

       issue, the ALJ found and concluded:

[21]           The employer listed on this appeal is: PEO-SOI-31 of AR, Inc.,
               9000 Town Center Pkwy, Lakewood Ranch, FL, 34202.


[22]           The Claimant was hired by Strategic Outsourcing, Inc. (SOI),
               who then leased his services to Zenith Freight Lines. The
               Claimant only worked for Zenith Freight Lines. According to

       Court of Appeals of Indiana | Memorandum Decision 93A02-1609-EX-2213 | May 26, 2017   Page 8 of 18
               the deputy’s initial determination of eligibility, the Claimant’s
               separation occurred in July, 2015. The deputy found that the
               Claimant was eligible for benefits, and Zenith appealed through
               its agent, Equifax. During the October 21, 2015, hearing, only
               the Claimant and Zenith employees testified.


[23]           The Claimant asserts that Zenith had no standing to appeal the
               determination, as it was not his employer. The Claimant asserts
               that Strategic Outsourcing, Inc. (SOI) is his true employer, and
               that Zenith hired SOI to hire employees for Zenith’s use and to
               complete Zenith’s accounting duties.


[24]           The Claimant presented his 2015 W-2 form as evidence, which
               lists the Employer’s name as AMLEASE CORP (A
               SUBSIDIARY OF SOI), with the same address listed as the
               Employer on the determination, 9000 Town Center Pkwy,
               Lakewood Ranch, FL, 34202. Also listed on the W-2 is Zenith
               Freight Lines, with no designation as to why that company is
               listed.


[25]           The Claimant also presented a copy of his check and pay stub for
               July 17, 2015. On the check, Zenith Freight Lines is listed, on
               top of Strategic Outsourcing, Inc. Both companies are also listed
               on the stub, with addresses for each.


[26]           Strategic Outsourcing, Inc., is a Professional Employer
               Organization (PEO), as noted in its title as Employer for this
               appeal.


                                      CONCLUSIONS OF LAW:


[27]           The only issue to be decided is whether the Employer listed on
               the case is the Claimant’s last separating employer. The



       Court of Appeals of Indiana | Memorandum Decision 93A02-1609-EX-2213 | May 26, 2017   Page 9 of 18
               Claimant agrees that he worked only for Zenith Freight Lines,
               but as a leased employee from SOI.


[28]           As there is little to no citable Indiana caselaw on this topic, the
               Administrative Law Judge must look to statutory language to
               determine the employment relationship, if any, between the
               Claimant and Zenith Freight Lines.


[29]           The Employer is listed as “PEO-SOI”. Indiana Code 22-4-6.5
               deals with Professional Employer Organizations, as they deal
               with Unemployment Insurance benefits. According to Indiana
               Code 22-4-6.5-5, a “Professional employer organization” or
               “PEO” has the meaning set forth in IC 27-16-2-13, which defines
               a PEO as:


                       (a) “Professional employer organization” or “PEO” means
                       a person engaged in the business of providing professional
                       employer services.


                       (b) The term does not include the following:


                                (1) An arrangement through which a person:


                                        (A) whose principal business activity is an
                                        activity other than entering into professional
                                        employer agreements; and


                                        (B) that does not hold the person out as a
                                        professional employer organization;


                                shares employees with a commonly owned
                                company within the meaning of Section 414(b)1
                                and 414(c)2 of the Internal Revenue Code of 1986,
                                as amended.
       Court of Appeals of Indiana | Memorandum Decision 93A02-1609-EX-2213 | May 26, 2017   Page 10 of 18
                                (2) An independent contractor arrangement through
                                which a person:


                                        (A) assumes responsibility for a product
                                        produced or a service performed by the
                                        person or the person’s agent; and


                                        (B) retains and exercises primary direction
                                        and control over the work performed by an
                                        individual whose services are supplied under
                                        the independent contractor arrangement.


                                (3) The provision of temporary help services.


[30]           As no contradictory evidence was present, the Administrative
               Law Judge concludes that SOI is a PEO as applied to IC 22-4-
               6.5.


[31]           The Claimant’s testimony leads the Administrative Law Judge to
               conclude that Zenith is at least a client of SOI, in that the
               claimant was “leased” to Zenith. Indiana Code 22-4-6.5 defines
               “Client”:


                       Sec. 1. As used in this chapter, “client” has the meaning
                       set forth in IC 27-16-2-3.


[32]           IC 27-16-2 defines “Client”:


                       Sec. 3. “Client” means a person that enters into a
                       professional employer agreement with a professional
                       employer organization.




       Court of Appeals of Indiana | Memorandum Decision 93A02-1609-EX-2213 | May 26, 2017   Page 11 of 18
[33]           According to Claimant’s testimony, Zenith hired SOI to hire
               employees and complete accounting duties for Zenith. The
               Administrative Law Judge concludes that Zenith is a client
               through an agreement between the two parties.


[34]           As there exists a relationship between Zenith and SOI, the
               question remains whether Zenith was the last separating
               employer for the Claimant. Indiana Code addresses a possible
               employment relationship between Zenith, SOI and the Claimant.


                       “Co-employer” refers to a client or a professional
                       employer organization that has entered into a professional
                       employer agreement and has a relationship with a co-
                       employed individual.


               IC 27-16-2-5[.]


[35]           Also:


                       “Co-employment relationship” means a relationship:


                       (1) between a:


                                (A) client and a professional employer organization;
                                or


                                (B) co-employer and a covered employee; and


                       (2) that results from the client and the professional
                       employer organization entering into a professional
                       employer agreement.


               IC 27-16-2-6[.]

       Court of Appeals of Indiana | Memorandum Decision 93A02-1609-EX-2213 | May 26, 2017   Page 12 of 18
[36]           In furtherance:


                       “Co-employed” means that an individual is
                       contemporaneously employed by both a client and a
                       professional employer organization.


               IC 27-16-2-4[.]


[37]           The Administrative Law Judge concludes that, according to
               Indiana Code, Zenith and SOI were involved in a
               “co­employment relationship”, due to the evidence submitted by
               the Claimant. The W-2, paycheck and pay stub, all reflect SOI
               and Zenith being in collaboration in the employment of the
               Claimant. Further, because of the relationship, the Claimant is
               to be considered “co-employed”.


[38]           The Administrative Law Judge concludes that Zenith and SOI
               were simultaneously the last separating Employers for the
               Claimant in this appeal.


       (Exhibit Vol. IV at 52-54) (citations to the record omitted).


[39]   Platt challenges these findings and conclusions, arguing, “the ALJ is wrong

       because the ALJ’s generalized Zenith and generalized SOI do not accurately

       reflect the legal realities of the distinctly separate corporate structures.” (Br. of

       Appellant at 11) (errors in original). Platt contends the matter involved six

       separate corporate entities, which he referred to as “Corporate Shells,” named:

       “Zenith Global Logistics,” “Zenith Freight Lines,” “Strategic Outsourcing

       Inc.,” “PEO-SOI-31 of AR, Inc.,” “AMLEASE Corp.,” and “Summit Services,

       Inc.” (Id. at 9.) As best as we can ascertain, Platt requests we reweigh the

       Court of Appeals of Indiana | Memorandum Decision 93A02-1609-EX-2213 | May 26, 2017   Page 13 of 18
       evidence, which we cannot do. See Whiteside, 873 N.E.2d at 675 (appellate

       court cannot reweigh evidence or judge the credibility of witnesses).


[40]   The evidence was sufficient to support the findings. The ALJ noted the

       employer listed on the appeal of Platt’s request for unemployment benefits was

       “PEO-SOI-31 of AR, Inc., 9000 Town Center Pkwy, Lakewood Ranch, FL,

       34202.” (Exhibit Vol. IV at 52.) Platt provided copies of his W-2 and a

       paystub. The W-2 listed “AMLEASE CORP (A SUBSIDIARY OF SOI)” and

       Zenith Freight as the issuing employers. (Id. at 49.) The address on the W-2

       was the same as that listed as the employer’s address in the appeal filed. Platt’s

       paystub was issued from Zenith Freight, with SOI listed under Zenith Freight’s

       name. The employer representatives at the first ALJ hearing, the records of

       which were incorporated into the findings on remand, testified they were from

       Zenith Global, and Platt agreed during the Second Hearing those

       representatives “were all employees of the Zenith Freight Lines[.]” (Tr. Vol. III

       at 6.)


[41]   Insomuch as his argument challenges the ALJ’s legal conclusions, Platt has not

       presented a cogent argument. He does not offer for our consideration precedent

       in support of his argument the Review Board erred when it accepted the ALJ’s

       findings, nor does he clearly indicate how the ALJ erred. For those reasons, his

       argument is waived. See Carter v. Indianapolis Power & Light Co., 837 N.E.2d
509, 514 (Ind. Ct. App. 2005) (“A party generally waives any issue for which it

       fails to develop a cogent argument or support with adequate citation and

       portions of the record.”), reh’g denied, trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 93A02-1609-EX-2213 | May 26, 2017   Page 14 of 18
                                            II. Denial of Benefits

[42]   The Indiana Unemployment Compensation Act, found in Indiana Code Article

       22-4, was enacted to “provide for payment of benefits to persons unemployed

       through no fault of their own.” P.K.E. v. Review Bd. of Ind. Dep’t of Workforce

       Dev., 942 N.E.2d 125, 130 (Ind. Ct. App. 2011), trans. denied. Pursuant to the

       Act, an individual who meets the eligibility requirements of Indiana Code

       chapter 22-4-14 and is not disqualified by the exceptions in chapter 22-4-15 is

       eligible for benefits. Id. “An applicant’s entitlement to unemployment benefits

       is determined based on the information that is available without regard to a

       burden of proof.” Ind. Code § 22-4-1-2(c).


[43]   Platt argues, “[w]ith the previous ALJ’s decision vacated, and the ‘Employer’

       choosing not to participate, there was nothing to oppose Mr. Platt’s receipt of

       Unemployment Insurance benefits. The current ALJ allowed information that

       was not properly entered as evidence to be considered.” (Br. of Appellant at 7.)

       However, Platt’s arguments suggest he has forgotten the conversations he had

       with the ALJ during the Second Hearing.


[44]   In particular, at the beginning of the Second Hearing, the ALJ stated:

               And this hearing will be about whether the employer listed - let
               me read it verbatim here - whether the employer is the last and
               separating employer. That’s the only issue we’re going to deal
               with today. . . . And we’re not going to talk about why you got
               separated from your . . . employer.




       Court of Appeals of Indiana | Memorandum Decision 93A02-1609-EX-2213 | May 26, 2017   Page 15 of 18
       (Tr. Vol. III at 2.) Platt indicated he understood the issue for consideration at

       the Second Hearing was confined to the last separating employer identification.

       Additionally, regarding the admission of certain evidence, Platt answered in the

       affirmative when asked if that evidence could be admitted. The unchallenged

       evidence included:

               [T]he determination of eligibility being appealed, the employer’s
               signed written request for the appeal, the notice of hearing you
               received in the mail, the general instruction sheet that came along
               with the notice, the acknowledgment sheet which you did return
               with your telephone number, the docket sheet that will contain
               notes about the process of the case, an exhibit list which will
               indicate any documents entered into the record, and in addition
               of [sic] the eighth exhibit will be the remand issued by the
               Review Board on May 27th.


       (Id. at 3-4.)


[45]   Thus, the employers’ absence at the second hearing is of no consequence to the

       issue of Platt’s reason for separation because that was not the issue before the

       ALJ during the Second Hearing. As he did not object to the admission of the

       evidence he now challenges during the hearing, his arguments regarding that

       evidence are waived. 3 See Family Development, Ltd. v. Steuben County Waste

       Watchers, Inc., 749 N.E.2d 1243, 1256 (Ind. Ct. App. 2001) (when appellant



       3
         Platt also argues the ALJ committed a number of errors amounting to violations of his due process rights.
       However, he does not indicate how his rights were violated by the ALJ’s actions, nor does he cite case law to
       support his arguments. Thus, his contentions on that issue are waived. See Carter, 837 N.E.2d at 514 (“A
       party generally waives any issue for which it fails to develop a cogent argument or support with adequate
       citation and portions of the record.”).

       Court of Appeals of Indiana | Memorandum Decision 93A02-1609-EX-2213 | May 26, 2017             Page 16 of 18
       does not present an issue during the administrative proceedings, the issue is

       waived from appellate consideration), reh’g denied.


[46]   Waiver notwithstanding, we hold the Review Board did not err when it

       affirmed and adopted the ALJ’s findings and conclusions from the First

       Hearing and Second Hearing regarding Platt’s reason for separation. Platt’s

       employer provided evidence he took a medical exam on May 8, 2015, but did

       not update the records for his CDL license with the DMV, resulting in the

       suspension of his CDL license. His employer discovered the suspension on

       June 19, during an audit. The same day, Platt was pulled over and cited for

       driving a commercial vehicle without a CDL. On June 19, Platt’s employer

       instructed him to refrain from driving the truck due to the suspension of his

       license and the citation. Platt was concerned how he would get home to

       Indianapolis from Valparaiso.


[47]   On June 22, a supervisor saw Platt’s truck in the Indianapolis parking area.

       Knowing Platt was instructed not to drive the truck, the supervisor asked Platt

       how the truck got to Indianapolis. Platt indicated he found a stranded driver at

       a truck stop and that driver drove him back to Indianapolis. The ALJ in the

       First Hearing found Platt was terminated from his employment because he

       “failed to comply with company procedures by not properly logging all miles,

       violated a DOT regulation by not having a valid CDL Class A license when

       operating the employer’s vehicle, and failed to follow the instructions of not

       driving the vehicle.” (Exhibit Vol. IV at 30.)



       Court of Appeals of Indiana | Memorandum Decision 93A02-1609-EX-2213 | May 26, 2017   Page 17 of 18
[48]   Platt’s arguments to the contrary, including his insistence he did not drive the

       truck to Indianapolis and a Newton County case number he claims dismissed

       the June 19 citation, are invitations for us to reweigh the evidence and judge the

       credibility of witnesses, which we cannot do. See Whiteside, 873 N.E.2d at 675

       (appellate court cannot reweigh evidence or judge the credibility of witnesses).



                                               Conclusion
[49]   The evidence supported the ALJ’s findings regarding Platt’s last separating

       employer and thus the Review Board did not err when it affirmed and adopted

       the ALJ’s findings and conclusions indicating Zenith Freight and SOI were

       Platt’s last separating co-employers. Additionally, the Review Board did not err

       when it affirmed and adopted the ALJ’s findings and conclusions regarding the

       reason for Platt’s termination. Accordingly, we affirm the decision of the

       Review Board.


[50]   Affirmed.


       Brown, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 93A02-1609-EX-2213 | May 26, 2017   Page 18 of 18